NO. 12-03-00235-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§



IN RE: CHAD MIZZLES,§
	ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION

 Relator Chad Mizzles seeks a writ of habeas corpus alleging that he was charged with
contempt, sentenced to seven days in jail, and committed to jail without a valid commitment order.
Based upon our review of Relator's habeas petition, we conclude that Relator has not shown himself
entitled to the relief he seeks.  Accordingly, the writ of habeas corpus is denied.



  SAM GRIFFITH 
									   Justice

Opinion delivered July 16, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



PUBLISH